DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An amendment was filed by Applicant on June 20, 2022 and are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2,4,6 and 8-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al. US. Publication (2010/0236458) hereinafter Otani in view of Swisher, Jr et al. US. Patent (5,425,923) hereinafter Swisher.
Regarding claim 1, (Currently Amended)
Otani discloses a separator (see fig.1-5), comprising 
a separator housing (41), 
a separator wheel (20) arranged inside the separator housing (41) and having an axis of rotation (X), and 
a guide vane assembly (the assembly marked as 14 in fig.1 hereinafter V) arranged in the separator housing (41), 

    PNG
    media_image1.png
    498
    472
    media_image1.png
    Greyscale

wherein an annular space (see fig.1) is provided between the guide vane assembly (V) and the separator housing (41) in the radial direction (crossed lines see fig.2) perpendicular to the axis of rotation (center point (i.e. point of connection) of the crossed lines see fig.2) and 
a separation zone (space between elements 14 and 21 see fig.1) is provided between the guide vane assembly (V) and the separator wheel (20) 
wherein the guide vane assembly (V) comprises a plurality of vertical guide vanes (14), 
wherein multiple deflecting elements (13) are arranged between at least two adjacent vertical guide vanes (14),each having at least one downward-pointing (see fig.1), 
wherein the first end section is directed downward (see fig.1), and wherein each deflecting element (13) has a radial inner end with a first end section (section close to annotation 14 in fig.1) and a radial outer end with a second end section (section close to annotation 13 in fig.1),
wherein each vertical guide vane (V) has a radial inner end and a radial outer end (see fig.1), and 
wherein the deflecting element radial inner end and deflecting element radial outer end (the two end of element 13) are located between the vertical guide vane radial inner end and vertical guide vane radial outer end (see fig.1 and 2).
Otani does not discloses each having at least one downward- pointing curved and/or bent shape portion and wherein the first and second end sections to be directed/shaped downward. 
Otani and Swisher disclose both art in the same field of endeavor (i.e. comminution).
Swisher, in a similar art, teaches in a separator (30) with deflection element (218) to have at least one downward-pointing curved and/or bent portion (see Col.10 lines 26-33 additionally see fig.10). Swisher teaches the bent deflection elements to change direction of gases Col.10 lines 26-33.
It would have been obvious to the skilled artisan before the effective filing date to construct the separator of Otani with the deflection elements to have at least one downward-pointing curved and/or bent portion as taught by Swisher, as it would be beneficiary to Otani, to be able to facilitated the changing direction of the particles.
Regarding claim 2,
The prior art Otani as modified by Swisher, discloses all limitations in claim 1.
Otani as modified by Swisher, discloses wherein at least one of the deflecting elements (Otani, 13 modified with Swisher, 218) extends over the entire width between two neighboring guide vanes (Otani, 14).
Regarding claim 4,
The prior art Otani as modified by Swisher, discloses all limitations in claim 1.
Otani as modified by Swisher, discloses wherein at least one of the deflecting elements (Otani, 13 modified with Swisher, 218) has a variable radius (Swisher, see fig.10) of curvature (Swisher, see fig.10) in a partial section in the radial direction of the guide vane assembly (Swisher’s deflecting elements have the variable radius since nothing is truly identical).
Regarding claim 6, 
The prior art Otani as modified by Swisher, discloses all limitations in claim 1.
Otani as modified by Swisher, discloses wherein at least one of the first and second end sections is straight (Swisher, fig.10).
Regarding claim 8, 
The prior art Otani as modified by Swisher, discloses all limitations in claim 1.
Otani as modified by Swisher, discloses at least one second end section (Swisher, see fig.10), or if the second end section is an arc-shaped section (Swisher, the second section is the bottom section including the curve), a straight prolongation of the second end section, which is tangential to a curvature at an end point of the second end section, runs at an angle to a horizontal (Swisher, fig.10 shown the curvature with an angle with respect to the horizontal), neither Otani nor Swisher disclose the angle to a horizontal to be greater than or equal to 20 degrees, and since no criticality is recited for the angle to a horizontal to be greater than or equal to 20 degrees and well known in the mechanical art for arc shaped curvature to have different angles deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the speed of the angle to a horizontal to be greater than or equal to 20 degrees to ensure effectiveness of operation and reduce on downtime. Accordingly, it has been held that where mere a scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Examiner notes, the recitation of “a straight prolongation of the second end section which is tangential to a curvature at an end point of the section” is not part of tangible structure. 
Regarding claim 9, 
The prior art Otani as modified by Swisher, discloses all limitations in claim 1.
Otani as modified by Swisher, discloses wherein the first end section (Swisher, fig.10, the first section is the top section including half of the curve) of at least one of the deflecting elements (Swisher, 218), its straight prolongation, which is tangential to a curvature at an endpoint of the first end section, and the second end section (Swisher, fig.10 the second section is the bottom section including half of the curve) of the same deflecting element (Swisher, 218), its straight prolongation, which is tangential to a curvature at an end point of the second end section, run together at an angle (Swisher, see fig.10), neither Otani nor Swisher disclose the first end section and the second end section to be an arc-shaped section with the angle to be greater than or equal to 90 degrees, 
and since no criticality is recited for the first end section and the second end section to be an arc-shaped section with the angle to be greater than or equal to 90 degrees and well known in the mechanical art for arc shaped curvature to have different shape and angle deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the first end section and the second end section to be an arc-shaped section with the angle to be greater than or equal to 90 degrees to ensure effectiveness of operation and reduce on downtime. Accordingly, it has been held that a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape was significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Examiner notes, the recitation of “a straight prolongation of the second end section which is tangential to a curvature at an end point of the section” is not part of tangible structure.
Regarding claim 10, 
The prior art Otani as modified by Swisher, discloses all limitations in claim 1.
Otani as modified by Swisher, discloses wherein the first end section (Swisher, fig.10, the first section is the top section including half of the curve) of at least one of the deflecting elements (Swisher, 218), its straight prolongation, which is tangential to a curvature at an endpoint of the first end section, and the second end section (Swisher, fig.10 the second section is the bottom section including half of the curve) of the same deflecting element (Swisher, 218), its straight prolongation, which is tangential to a curvature at an end point of the second end section, run together at an angle (Swisher, see fig.10), neither Otani nor Swisher disclose the angle to a horizontal to be greater than or equal to 10 degrees, and since no criticality is recited for the angle to a horizontal to be greater than or equal to 10 degrees and well known in the mechanical art for arc shaped curvature to have different angles deemed suitable for specific operation and ensure effectiveness of operation, and that such is not non-obvious, occurs during routine engineering practices and experimentation and does not in itself warrant patentability, therefore it would have been obvious to the skilled artisan before the effective filing date to have the speed of the angle to a horizontal to be greater than or equal to 10 degrees to ensure effectiveness of operation and reduce on downtime. Accordingly, it has been held that where mere a scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
Examiner notes, the recitation of “a straight prolongation of the second end section which is tangential to a curvature at an end point of the section” is not part of tangible structure.
Regarding claim 11,
The prior art Otani as modified by Swisher, discloses all limitations in claim 1.
Otani as modified by Swisher, discloses wherein there are arranged at least three to five deflecting elements (Otani, 13 modified with Swisher, 218 and para.[0090]) between every two neighboring vertical guide vanes (Otani, 14).
Regarding claim 20,
The prior art Otani as modified by Swisher, discloses all limitations in claim 1.
Otani Discloses a mill having the separator (Para.[0018]).
Claims 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of Swisher as applied to claim 1 above, and further in view of Markus EP Publication (1,153,661) hereinafter Markus.
Regarding claim 12,
The prior art Otani as modified by Swisher, discloses all limitations in claim 1.
Otani discloses the separating zone (space between elements 14 and 21 see fig.1) to be in front of an inner circumference of the guide vane assembly (V), but does not disclose the at least one vertical flap element extending into the separating zone.
Otani and Markus disclose both art in the same field of endeavor (i.e. comminution).
Markus, in a similar art, teaches in a separator of a vertical mill (fig.1) with at least one vertical flap element (5) extending into the separating zone (17) is arranged on an inner circumference of the guide vane assembly (10, see fig.2). Markus teaches the vertical flap element to be able to optimize the flow of material (Pag.4 line 21).
It would have been obvious to the skilled artisan before the effective filing date to construct the separator of Otani, with a flap element as taught by Markus, as it would be beneficiary to Otani, to be able to optimize the flow of material (Pag.4 line 21).
Regarding claim 13, 
The prior art Otani as modified by Swisher and Markus, discloses all limitations in claim 12.
Otani as modified by Markus, discloses wherein the flap element (Markus, 5) can swivel about a vertical axis (Markus, 9). 
Regarding claim 14, 
The prior art Otani as modified by Swisher and Markus, discloses all limitations in claim 12.
Otani as modified by Markus, discloses wherein the flap element (Markus, 5) is arranged on an inner end face of the vertical guide vane (Markus, 10, see fig.2).
Regarding claim 15, 
The prior art Otani as modified by Swisher and Markus, discloses all limitations in claim 12.
Otani as modified by Markus, discloses wherein a length of the flap element (Markus, 5) is equal to a length of the vertical guide vane (Markus, 10, see fig.4).
Regarding claim 16,
The prior art Otani as modified by Swisher and Markus, discloses all limitations in claim 12.
Otani as modified by Markus, discloses wherein the flap element (Markus, 5) has at least one horizontal slot (hole occupied by element 16).
Regarding claim 17,
The prior art Otani as modified by Swisher and Markus, discloses all limitations in claim 12.
Otani as modified by Markus, discloses wherein the at least one flap element (Markus, 5) has a curvature and/or a bending.
Regarding claim 18,
The prior art Otani as modified by Swisher, discloses all limitations in claim 1.
Otani does not disclose wherein the annular space tapers toward the top.
Markus, in the similar art, teaches in a separator of a vertical mill (fig.1) with wherein the annular space (space occupied by arrow element 3, see fig.1) tapers toward the top (see fig.1). Markus teaches the tapers portion to be able to facilitate and guide the flow of material (Pag.4 line 18-20).
It would have been obvious to the skilled artisan before the effective filing date to construct the separator of Otani, with a tapers portion as taught by Markus, as it would be beneficiary to Otani, to be able to facilitate and guide the flow of material (Pag.4 line 18-20).
Regarding claim 19,
The prior art Otani as modified by Swisher, discloses all limitations in claim 1.
Otani does not disclose wherein the guide vane assembly has at least one swirl breaker.
Markus, in a similar art, teaches in a separator of a vertical mill (fig.1) having a guide vane assembly (10) has at least one swirl breaker (5). Markus teaches the swirl breaker to be able to optimize the flow of material (Pag.4 line 21).
It would have been obvious to the skilled artisan before the effective filing date to construct the separator of Otani, with a swirl breaker as taught by Markus, as it would be beneficiary to Otani, to be able to optimize the flow of material (Pag.4 line 21).
Response to Arguments
In response to Applicant’s arguments in the remarks dated 06/20/2022 about the objection and 35 U.S.C. 112 rejection, Examiner acknowledges Applicant amendment and the objection and 35 U.S.C. 112 rejections are withdrawn.
With regards to Applicant's arguments about the 35 U.S.C. 103 rejection, the Applicant arguments have been fully considered but they are not persuasive for the reason below. 
The applicant's argument on pages 5-6, is based on the newly presented amendment, since the scope of the claim has changed, the newly presented amended claims are rejected as set forth in this Office Action.
With respect to Applicant’s argument of page 6, Applicant stated that Paragraph [0036] of the published application describes in detail why a downward orientation of the first, i.e., inner end of the deflecting element, is advantageous. However based on the claim limitation, there is criticality for the first second end sections (both) to be directed downward and it is well known in the separator field to have a first end section and the second end section of deflector elements to be directed downward as evidence, reference Swisher is introduced in the Office Action.
As discussed above, the references in combination appear proper as they disclose all the limitations of the claimed invention and are maintained.
Conclusion
  Accordingly, THIS ACTION IS MADE FINAL.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Smith Oberto BAPTHELUS whose telephone number is 408-918-7602.  The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley SELF can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 30, 2022

/Smith Oberto BAPTHELUS/Examiner, Art Unit 3725                                                                                                                                                                                                        

/JESSICA CAHILL/Primary Examiner, Art Unit 3753